

117 S66 IS: South Florida Clean Coastal Waters Act of 2021
U.S. Senate
2021-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 66IN THE SENATE OF THE UNITED STATESJanuary 27, 2021Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia to develop a plan for reducing, mitigating, and controlling harmful algal blooms and hypoxia in South Florida, and for other purposes.1.Short titleThis Act may be cited as the South Florida Clean Coastal Waters Act of 2021.2.South Florida harmful algal blooms and hypoxia assessment and action plan(a)In generalThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (Public Law 105–383; 33 U.S.C. 4001 et seq.) is amended—(1)by redesignating sections 605 through 609 as sections 606 through 610, respectively; and(2)by inserting after section 604 the following:605.South Florida harmful algal blooms and hypoxia(a)South FloridaIn this section, the term South Florida means—(1)all lands and waters within the administrative boundaries of the South Florida Water Management District; (2)regional coastal waters, including Biscayne Bay, the Caloosahatchee Estuary, Florida Bay, Indian River Lagoon, and St. Lucie River Estuary; and(3)the Florida Reef Tract.(b)Integrated assessment(1)Interim integrated assessmentNot later than 540 days after the date of enactment of the South Florida Clean Coastal Waters Act of 2021, the Task Force, in accordance with the authority under section 603, shall complete and submit to Congress and the President an interim integrated assessment. (2)Finalized integrated assessmentNot later than 3 years after the date of enactment of the South Florida Clean Coastal Waters Act of 2021, the Task Force shall finalize, and submit to Congress and the President, the interim integrated assessment required by paragraph (1).(3)Contents of integrated assessmentThe integrated assessment required by paragraphs (1) and (2) shall examine the causes, consequences, and potential approaches to reduce harmful algal blooms and hypoxia in South Florida, and the status of, and gaps within, current harmful algal bloom and hypoxia research, monitoring, management, prevention, response, and control activities that directly affect the region by—(A)Federal agencies;(B)State agencies;(C)regional research consortia;(D)academia;(E)private industry;(F)nongovernmental organizations; and (G)Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(c)Action plan(1)In generalNot later than 3 years and 180 days after the date of the enactment of the South Florida Clean Coastal Waters Act of 2021, the Task Force shall develop and submit to Congress a plan, based on the integrated assessment under subsection (b), for reducing, mitigating, and controlling harmful algal blooms and hypoxia in South Florida.(2)ContentsThe plan submitted under paragraph (1) shall—(A)address the monitoring needs identified in the integrated assessment under subsection (b);(B)develop a timeline and budgetary requirements for deployment of future assets;(C)identify requirements for the development and verification of South Florida harmful algal bloom and hypoxia models, including—(i)all assumptions built into the models; and(ii)data quality methods used to ensure the best available data are utilized; and(D)propose a plan to implement a remote monitoring network and early warning system for alerting local communities in the region to harmful algal bloom risks that may impact human health.(3)RequirementsIn developing the action plan, the Task Force shall—(A)consult with the State of Florida, and affected local and tribal governments;(B)consult with representatives from regional academic, agricultural, industry, and other stakeholder groups;(C)ensure that the plan complements and does not duplicate activities conducted by other Federal or State agencies, including the South Florida Ecosystem Restoration Task Force;(D)identify critical research for reducing, mitigating, and controlling harmful algal bloom events and their effects;(E)evaluate cost-effective, incentive-based partnership approaches;(F)ensure that the plan is technically sound and cost-effective;(G)utilize existing research, assessments, reports, and program activities;(H)publish a summary of the proposed plan in the Federal Register at least 180 days prior to submitting the completed plan to Congress; and(I)after submitting the completed plan to Congress, provide biennial progress reports on the activities toward achieving the objectives of the plan..(b)Clerical amendment and correctionThe table of contents in section 2 of the Coast Guard Authorization Act of 1998 (Public Law 105–383) is amended by striking the items relating to title VI and inserting the following new items:Title VI—Harmful Algal Blooms and HypoxiaSec. 601. Short title.Sec. 602. Findings.Sec. 603. Assessments.Sec. 603A. National Harmful Algal Bloom and Hypoxia Program.Sec. 603B. Comprehensive research plan and action strategy.Sec. 604. Northern Gulf of Mexico hypoxia.Sec. 605. South Florida harmful algal blooms and hypoxia.Sec. 606. Great Lakes hypoxia and harmful algal blooms.Sec. 607. Protection of States' rights.Sec. 608. Effect on other Federal authority.Sec. 609. Definitions.Sec. 610. Authorization of appropriations..